DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on 11/22/2021 is acknowledged.
Claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

Claim Objections
Claim 2 is objected to because of the following informalities:  
With regard to claim 2: Line 6 recites two consecutive instances of “the”. The second instance should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein each of the side wall panels includes multiple sets of finger forms defining a joint space” in lines 7-8. As written, this limitation is most readily interpreted as requiring that all of the sets of finger forms together form a single joint space. However, a review of Applicant’s specification suggests this is not Applicant’s intention. Instead, it seems that Applicant intended to require that each set of finger forms form its own joint space.
Applicant should amend claim 1 to clarify as appropriate.
Claim 1 recites a step of “(b) installing a series of rigid refractory bridge components between respective oppositely positioned sets of the finger forms of the opposed wall panels so that a portion of the refractory bridge components is received with the joint space of the finger forms to thereby establish the flue spaces between longitudinally adjacent ones of the bridge components,” in lines 13-19.
However, a review of Applicant’s specification suggests Applicant intended to recite a step of --(b) installing a series of rigid refractory bridge components between respective oppositely positioned sets of the finger forms of the opposed wall panels so that [[a]] portions of each of the refractory bridge components [[is]] are received with the joint spaces of the respective oppositely positioned sets of finger forms to thereby establish the flue spaces between longitudinally adjacent ones of the bridge components.--
Applicant should amend claim 1 to clarify as appropriate.
Claims 2-11 are rejected due to their dependency on indefinite claim 1.
Claim 3 recites “the joint spaced” in line 6. This limitation should be amended to recite --the joint space--.
Claim 3 recites the limitation "the castable refractory material" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “wherein step (b2) comprises pouring the castable refractory material into the bridge space such that a top surface of the castable refractory material in the bridge space forms a gap with the top edge surfaces of the side wall panels,” (emphasis added). It is unclear what Applicant intends to capture by requiring a gap be formed between the top surfaces of the sidewall panels and the top surface of the castable refractory material. 
The most straightforward interpretation of the claim gap would be that a gap is required between the top surfaces in terms of the placement on the horizontal axis, i.e. such that one could insert a thin object between the sidewall panels and the castable refractory material. However, a review of the specification suggests this is not Applicant’s intention.
Instead, it seems that that Applicant’s intention is to require that the top surfaces of sidewall panels and castable refractory material be located at different vertical elevations, i.e. such that the two surfaces be located on two non-coplanar horizontal planes located at different locations on the y-axis. Claim 4 has been interpreted as requiring such for the purposes of examination.
Applicant should amend claim 4 to clarify as appropriate.
Claim 5 recites the limitation "the top surface of the castable refractory material" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the additional sidewall panels of the second course" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second course" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the subjacent first course" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “wherein each of the side wall panels includes multiple sets of finger forms defining a joint space” in lines 7-8. As written, this limitation is most readily interpreted as requiring that all of the sets of finger forms together form a single joint space. However, a review of Applicant’s specification suggests this is not Applicant’s intention. Instead, it seems that Applicant intended to require that each set of finger forms form its own joint space.
Applicant should amend claim 1 to clarify as appropriate.
Claim 12 recites a step of “(d) allowing the castable refractory material to cure in the bridge space to form rigid refractory bridge components which extend the widthwise dimension of the wall and include a portion filling the joint space of the sets of finger forms,” in lines 19-22.
However, a review of Applicant’s specification suggests Applicant intended to recite a step of --(d) allowing the castable refractory material to cure in the bridge space to form rigid refractory bridge components which extend the widthwise dimension of the wall and include [[a]] portions filling the joint spaces of the sets of finger forms,--.
Applicant should amend claim 12 to clarify as appropriate.
Claims 13-20 are rejected due to their dependency on indefinite claim 1.
Claim 14 recites “wherein step (c) comprises pouring the castable refractory material into the bridge space such that a top surface of the castable refractory material in the bridge space forms a gap with the top edge surfaces of the side wall panels,” (emphasis added). It is unclear what Applicant intends to capture by requiring a gap be formed between the top surfaces of the sidewall panels and the top surface of the castable refractory material. 
The most straightforward interpretation of the claim gap would be that a gap is required between the top surfaces in terms of the placement on the horizontal axis, i.e. such that one could insert a thin object between the sidewall panels and the castable refractory material. However, a review of the specification suggests this is not Applicant’s intention.
Instead, it seems that that Applicant’s intention is to require that the top surfaces of sidewall panels and castable refractory material be located at different vertical elevations, i.e. such that the two surfaces be located on two non-coplanar horizontal planes located at different locations on the y-axis. Claim 4 has been interpreted as requiring such for the purposes of examination.
Applicant should amend claim 14 to clarify as appropriate.
Claim 19 recites the limitation "the additional sidewall panels of the second course" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second course" in lines 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the subjacent first course" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otto & CO GMBH (DE 581,940, English translation obtained from Espacenet).
With regard to claim 1: Otto & CO teach a method of constructing a refractory wall structure having flue gas spaces (paragraphs [0001] and [0002] of Espacenet translation), the method comprising:
(a) forming at least a first course of the refractory wall structure by installing opposing refractory side wall panels, each formed from a plurality of “binder stones”, the opposing refractory side wall panels separated by a distance which defines a widthwise dimension of the wall structure and an interior wall space therebetween, wherein each of the sidewall panels includes multiple sets of finger forms (lateral projections) defining joint spaces, the finger forms protruding inwardly into the interior wall space such that the finger forms on one side panel are oppositely positioned relative to the sets of finger forms of an opposed sidewall panel (Figure 1, paragraphs [0003] and [0004] of Espacenet translation, see annotated Figure 1 below).
(b) installing a series of rigid refractory bridge components (stretcher stones) between respective oppositely positioned sets of the finger forms of the opposed wall panels so that a portion of each refractory bridge component is received within one of the joint spaces to thereby establish the flue spaces between longitudinally adjacent ones of the bridge components (Figure 1, paragraphs [0003] and [0004] of Espacenet translation, see annotated Figure 1 below).

    PNG
    media_image1.png
    787
    702
    media_image1.png
    Greyscale

With regard to claim 10: In Otto & Co, the joint spaces defined by the multiple sets of finger forms is a dovetail joint space (Figure 1, paragraphs [0003] and [0004] of Espacenet translation, see annotated Figure 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto & CO in view of West et al. (US 2017/0137714), hereafter referred to as West.
With regard to claim 2: Otto& Co teaches all of the limitations of claim 1 as described in the 102 rejections above. 
Otto & Co does not explicitly teach that step (b) comprises steps of: (b1) providing precast refractory bridge blocks; and (b2) positionally inserting the bridge blocks between the side wall panels so that a portion of the bridge blocks is interlockingly joined to the side panels by the joint space.
However, such method steps for forming coke oven blocks and constructing coke ovens are notoriously well known in the art. For example, west teaches a method of constructing coke ovens (abstract), wherein in some embodiments elements of the coke oven can be pre-cast into designed shapes, such as individual bricks (paragraph [0043]). It is implicit that when the elements, e.g. bricks, are precast, that they must be inserted into their intended location within the coke oven being constructed. It is well established that it would be obvious to one of ordinary skill in the art to apply a known technique to a known method in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Otto & Co in view of West by applying the known brick forming technique discussed in West to the construction of the coke oven wall in Otto & Co, i.e. such that step (b) were to include component steps of: (b1) providing precast refractory bridge blocks; and (b2) positionally inserting the bridge blocks between the side wall panels so that a portion of the bridge blocks is interlockingly joined to the side . 

Claims 3, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto & CO in view of Costa (US 4,364,798).
With regard to claim 3: Otto & Co teaches all of the limitations of claim 1 as described in the 102 rejections above.
Otto & Co is silent to step (b) comprising steps of: (b1) positioning removable forms between longitudinally adjacent ones of the multiple sets of finger forms to thereby establish a bridge space between opposed surfaces of the removable forms which includes the joint spaced between the sets of finger forms; (b2) pouring the castable refractory material into the bridge space; and (b3) allowing the castable refractory material to cure in the bridge space to form the rigid refractory bridge components which extend the widthwise dimension of the wall structure.
However, it is known in the art to cast elements of coke oven walls in place using removable forms to form a cast or casts for the elements to be casted. For example, Costa teaches a method of rebuilding a portion of a coke oven wall (abstract), the method comprising steps of: (b1) positioning removable forms (framing members constructed from thermally destructible forms) 34 to establish a casting space for the portion of the oven wall to be rebuilt; (b2) pouring castable refractory material (a slurry of refractory material) into the casting space; and (b3) allowing the castable refractory material to cure in the casting space to form ridged refractory wall components (Figures 1-3, abstract, Column 3 Lines 20-40, Column 4 Lines 4-20, Column 7 Lines 65-Column 9 line 7). The method of Costa wherein elements of a refractory wall are cast in place using castable material allows portions of walls to be built while avoiding the time consuming process of placing individual refractory bricks (Column 5 Lines 5-30).
It would have been obvious to one of ordinary skill in the art to modify Otto & Co in view of Costa by constructing the refractory bridge components of Otto & Co using cast in place method like that of Costa, i.e. by carrying out step (b) as a cast in place method comprising steps of: (b1) positioning removable forms between longitudinally adjacent ones of the multiple sets of finger forms to thereby establish a bridge space between opposed surfaces of the removable forms which includes the joint 
Note: Constructing the refractory bridge components using a cast in place method would necessarily require positioning removable forms specifically between longitudinally adjacent ones of the multiple sets of finger forms to thereby establish a bridge space between opposed surfaces of the removable forms which includes the joint spaced between the sets of finger forms, as would be apparent to one having ordinary skill in the art. Even in the absence of an explicit prior art teaching to such a specific placement of removable forms, said specific placement would be obvious to one of ordinary skill in the art seeking to form said refractory bridge components according to a cast in place method of Costa.
With regard to claim 4: Modified Otto & CO is silent to step (b2) comprising pouring the castable refractory material into the bridge space such that a top surface of the castable refractory material in the bridge space forms a gap with the top edge surfaces of the side wall panels, i.e. by extending to a height lower than the top edge surfaces of the side wall panels.
However, a person having ordinary skill in the art would find the height to which the castable refractory material is poured to be a matter of obvious design choice, wherein said design choice would need to be made with reference to additional components of the wall which are to be fitted to the elements formed by said castable material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Otto & Co by, in step (2) pouring the castable refractory material into the bridge space such that a top surface of the castable refractory material in the bridge space forms a gap with the top edge surfaces of the side wall panels, i.e. by extending to a height lower than the top edge surfaces of the side wall panels, in order to, with the castable material, cast elements of the coke oven wall which are shaped and sized so as to fit with additional components of the coke oven.
With regard to claims 6 and 7: Modified Otto & Co is silent to the removable forms comprising H-shaped forms having a spaced apart pair of face panels and a cross support extending between the face panels.
However, a person having ordinary skill in the art seeking to form the refectory bridge components in Otto & Co using a cast in place method like that of Costa would recognize that the removable forms therefore would need to include spaced apart face panels to form on their exterior sides a portion of the cast for a bridge space, and on their interior sides, limits of a flue space. A person having ordinary skill in the art would further recognize that such removable forms would require a means, i.e. a support, for preventing collapse thereof inward into the flue space during the steps of pouring and curing of refractory material. Recognizing such, a person having ordinary skill in the art would logically arrive at a removable form having an H-shape formed by a spaced apart pair of face panels and a cross support extending between the face panels.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Otto & Co by configuring the removable forms to have a spaced apart pair of face panels and a cross support extending between the face panels, in order to provide removable forms which, as necessary, form casts for the bridge spaces and limits for the flue spaces, while ensuring that such removable forms do not collapse inward into the flue spaces during the pouring and casting steps.
With regard to claim 8: Modified Otto & Co is silent to the removable forms comprising L-shaped flanges at a bottom edge of the face panels.
However, mere changes in shape are considered to be matters of obvious design choice absent persuasive evidence that a particular configuration is significant (MPEP 2144.04(IV)B). 
Absent evidence of unexpected results/criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date to make additional changes in shape to the removable forms, i.e. by shaping the removable forms so as to comprise L-shaped flanges at a bottom edge of the face panels, in order to obtain predictably functional removable forms.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto & CO, as applied to claim 3 above, and in further view of Daniels (US 2,141,035).
With regard to claim 5: Modified Otto & Co is silent to, between steps (b2) and (b3), carrying out a step of forming a groove in the top surface of the castable refractory material.
However, it is well known in the art to provide elements making up coke oven walls with grooves in the top surfaces thereof. For example, Daniels teaches a coke oven wall construction (Page 1 left column lines 1-15), the construction comprising sidewall panels (the panels comprised of a plurality of bricks), wherein the sidewall panels comprise a grove 3/4 on the top edge surface thereof and a tongue 5/6 on a bottom edge surface thereof, wherein multiple courses of sidewall panels are stacked in a vertical relationship such that the tongue 5/6 of an upper course is received in the groove 3/4 of a lower course (Figures 1 and 2, Page 2 left column). Daniels teaches that said tongue and groove construction holds the individual bricks in the coke oven wall firmly in place (Page 1 Right column Lines 38-53, Page 1 Left column lines 55-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Otto & Co in view of Daniels by, between steps (b2) and (b3), carrying out a step of forming a groove in the top surface of the castable refractory material, in order to provide the elements formed form the castable refractory material, i.e. the bridge components, with a groove into which a tongue of an element to be fitted to the top of the bridge components can be received, in order to provide the bridge components with a means being held firmly in place relative to elements fitted to the top of said bridge components.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto & CO in view of Ackeren (US 1,486,401).
With regard to claim 9: Otto & Co teaches all of the limitations of claim 1 as described in the 102 rejections above.
Otto & Co is silent to step (a) comprising installing an end cap block at a terminal end of the first course.
However, a person having ordinary skill in the art would recognize that installing an end cap block at the terminal end of the wall would be desirable, as the use of such an end cap block will close off the terminal flue space without leaving a portions of the wall structure protruding into open air, as would be 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Otto & Co in view of Ackeren by adding to step (a) a component step of step installing an end cap block at a terminal end of the first course, in order to obtain a coke oven wall structure wherein the terminal flue thereof is closed off without leaving a portions of the wall structure protruding into open air, as would be the case if the terminal end flue were sealed off using only the standard blocks used to construct the non-terminal portions of the coke oven wall.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto & CO in view of Daniels.
With regard to claim 11: Otto & Co teaches all of the limitations of claim 1 as described in the 102 rejections above.
Otto & Co is silent to the side wall panels comprising a groove on a top edge surface thereof, and a tongue on a bottom edge surface thereof, wherein the method further comprises positioning additional sidewall panels of a second course in stacked vertical relationship to the sidewall panels of the subjacent first course such that the tongue of the additional sidewall panels of the second course is received within the groove of the sidewall panels of the first course.
However, such configurations and methods are notoriously well known in the art. For example, Daniels teaches a coke oven wall construction (Page 1 left column lines 1-15), the construction comprising sidewall panels (the panels comprised of a plurality of bricks), wherein the sidewall panels comprise a grove 3/4 on the top edge surface thereof and a tongue 5/6 on a bottom edge surface thereof, wherein multiple courses of sidewall panels are stacked in a vertical relationship such that the tongue 5/6 of an upper course is received in the groove 3/4 of a lower course (Figures 1 and 2, Page 2 left column). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Otto & Co in view of Daniels by configuring the sidewall panels to comprise a groove on a top edge surface thereof, and a tongue on a bottom edge surface thereof, and by constructing the wall according to a method having a step of positioning additional sidewall panels of a second course in stacked vertical relationship to the sidewall panels of first course (which is subjacent to the second course) such that the tongue of the additional sidewall panels of the second course is received within the groove of the sidewall panels of the first course, in order to obtain a method of constructing a coke oven wall wherein the individual bricks in the coke oven wall firmly in place by the tongue and groove construction of the sidewall panels.

Claims 12-14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto & CO in view of Costa.
With regard to claim 12: Otto & CO teach a method of constructing a refractory wall structure having flue gas spaces (paragraphs [0001] and [0002] of Espacenet translation), the method comprising:
(a) forming at least a first course of the refractory wall structure by installing opposing refractory side wall panels, each formed from a plurality of “binder stones”, the opposing refractory side wall panels separated by a distance which defines a widthwise dimension of the wall structure and an interior wall space therebetween, wherein each of the sidewall panels includes multiple sets of finger forms (lateral projections) defining joint spaces, the finger forms protruding inwardly into the interior wall space such that the finger forms on one side panel are oppositely positioned relative to the sets of finger forms of an opposed sidewall panel (Figure 1, paragraphs [0003] and [0004] of Espacenet translation, see annotated Figure 1 of Otto & Co above).
And installing a series of rigid refractory bridge components (stretcher stones) between respective oppositely positioned sets of the finger forms of the opposed wall panels so that a portion of each refractory bridge component is received within one of the joint spaces to thereby establish the flue 
Otto & Co is silent to steps of (b) positioning removable forms between longitudinally adjacent ones of the multiple sets of finger forms to thereby establish a bridge space between opposed surfaces of the removable forms which includes the joint spaced between the sets of finger forms; (c) pouring a castable refractory material into the bridge space; (d) allowing the castable refractory material to cure in the bridge space to form rigid refractory bridge components which extend the widthwise dimension of the wall and include a portion filling the joint space of the sets of finger forms; and (e) removing the removable forms to thereby establish respective gas flue spaces between adjacent ones of the bridge components.
However, it is known in the art to cast elements of coke oven walls in place using removable forms to form a cast or casts for the elements to be casted. For example, Costa teaches a method of rebuilding a portion of a coke oven wall (abstract), the method comprising steps of: (b) positioning removable forms (framing members constructed from thermally destructible forms) 34 to establish a casting space for the portion of the oven wall to be rebuilt; (c) pouring castable refractory material (a slurry of refractory material) into the casting space; (d) allowing the castable refractory material to cure in the casting space to form ridged refractory wall components; and (e) removing the removable forms, i.e. by destroying said formed through exposure to high temperature, to thereby established gas flue spaces and the like  (Figures 1-3, abstract, Column 3 Lines 20-40, Column 4 Lines 4-20 and 40-55, Column 4 Line 65-Column 5 Line 6, Column 7 Lines 65-Column 9 line 7). The method of Costa wherein elements of a refractory wall are cast in place using castable material allows portions of walls to be built while avoiding the time consuming process of placing individual refractory bricks (Column 5 Lines 5-30).
It would have been obvious to one of ordinary skill in the art to modify Otto & Co in view of Costa by constructing the refractory bridge components of Otto & Co using cast in place method like that of Costa, i.e. by carrying out steps of (b) positioning removable forms between longitudinally adjacent ones of the multiple sets of finger forms to thereby establish a bridge space between opposed surfaces of the removable forms which includes the joint spaced between the sets of finger forms; (c) pouring a castable refractory material into the bridge space; (d) allowing the castable refractory material to cure in the bridge 
Note: Constructing the refractory bridge components using a cast in place method would necessarily require positioning removable forms specifically between longitudinally adjacent ones of the multiple sets of finger forms to thereby establish a bridge space between opposed surfaces of the removable forms which includes the joint spaced between the sets of finger forms, as would be apparent to one having ordinary skill in the art. Even in the absence of an explicit prior art teaching to such a specific placement of removable forms, said specific placement would be obvious to one of ordinary skill in the art seeking to form said refractory bridge components according to a cast in place method of Costa.
With regard to claim 13: Modified Otto & Co further comprises forming at least a second course vertically adjacent to the first course by stacking additional sidewall panels on the side wall panels of the first course (Otto: Figure 1, paragraphs [0003] and [0004] of Espacenet translation, see annotated Figure 1 of Otto & Co above).
Because the bridge blocks are formed by steps (b)-(e) in modified Otto, forming the second course comprises repeating steps (b)-(e) to form bridge blocks of the at least one second course, thereby forming the at least one second (see rejection of claim 12 above for details).
With regard to claim 14: Modified Otto & CO is silent to step (c) comprising pouring the castable refractory material into the bridge space such that a top surface of the castable refractory material in the bridge space forms a gap with the top edge surfaces of the side wall panels, i.e. by extending to a height lower than the top edge surfaces of the side wall panels.
However, a person having ordinary skill in the art would find the height to which the castable refractory material is poured to be a matter of obvious design choice, wherein said design choice would need to be made with reference to additional components of the wall which are to be fitted to the elements formed by said castable material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Otto & Co by, in step (2) pouring the castable refractory material into the bridge space such that a top surface of the castable refractory material in the bridge space forms a gap with the top edge surfaces of the side wall panels, i.e. by extending to a height lower than the top edge surfaces of the side wall panels, in order to, with the castable material, cast elements of the coke oven wall which are shaped and sized so as to fit with additional components of the coke oven.
With regard to claim 17: In modified Otto & Co, the joint spaces defined by the multiple sets of finger forms is a dovetail joint space (Otto & Co: Figure 1, paragraphs [0003] and [0004] of Espacenet translation, see annotated Figure 1 above).
With regard to claim 18: In modified Otto & Co, wherein the bridge components are formed by casting in place via steps (b)-(e) as discussed in the rejection of claim 12 above, the bridge component, by virtue of the location in which it is cast, will includes a portion which fills the dovetail joint space so that the bridge components are interlocked with the finger forms and the side wall panels (Otto & Co: Figure 1, paragraphs [0003] and [0004] of Espacenet translation, see annotated Figure 1 above; See rejection of claim 12 above for further details).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto & CO in view of Costa, as applied to claim 12 above, and in further view of Daniels.
With regard to claim 15: Modified Otto & Co is silent to, between steps (c) and (d), carrying out a step of forming a groove in the top surface of the castable refractory material.
However, it is well known in the art to provide elements making up coke oven walls with grooves in the top surfaces thereof. For example, Daniels teaches a coke oven wall construction (Page 1 left column lines 1-15), the construction comprising sidewall panels (the panels comprised of a plurality of bricks), wherein the sidewall panels comprise a grove 3/4 on the top edge surface thereof and a tongue 5/6 on a bottom edge surface thereof, wherein multiple courses of sidewall panels are stacked in a vertical relationship such that the tongue 5/6 of an upper course is received in the groove 3/4 of a lower course (Figures 1 and 2, Page 2 left column). Daniels teaches that said tongue and groove construction holds the individual bricks in the coke oven wall firmly in place (Page 1 Right column Lines 38-53, Page 1 Left column lines 55-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Otto & Co in view of Daniels by, between steps (c) and (d), carrying out a step of forming a groove in the top surface of the castable refractory material, in order to provide the elements formed form the castable refractory material, i.e. the bridge components, with a groove into which a tongue of an .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto & CO in view of Costa, as applied to claim 12 above, and in further view of Ackeren.
With regard to claim 16: Modified Otto & Co is silent to step (a) comprising installing an end cap block at a terminal end of the first course.
However, a person having ordinary skill in the art would recognize that installing an end cap block at the terminal end of the wall would be desirable, as the use of such an end cap block will close off the terminal flue space without leaving a portions of the wall structure protruding into open air, as would be the case if the terminal end flue were sealed off using only the standard blocks used to construct the non-terminal portions of the coke oven wall. Furthermore, the use of terminal end cap blocks in the construction of coke oven wall is known in the art. For example, Ackeren teaches a coke oven wall construction having end cap blocks (jambs) 15 installed at the terminal ends of courses therein thereof (Figures 1-4, Page 1 Lines 60-100).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Otto & Co in view of Ackeren by adding to step (a) a component step of step installing an end cap block at a terminal end of the first course, in order to obtain a coke oven wall structure wherein the terminal flue thereof is closed off without leaving a portions of the wall structure protruding into open air, as would be the case if the terminal end flue were sealed off using only the standard blocks used to construct the non-terminal portions of the coke oven wall.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto & CO in view of Costa, as applied to claim 13 above, and in further view of Daniels.
With regard to claims 19: Modified Otto & Co is silent to the side wall panels comprising a groove on a top edge surface thereof, and a tongue on a bottom edge surface thereof, wherein the method further comprises positioning additional sidewall panels of a second course in stacked vertical relationship to the sidewall panels of the subjacent first course such that the tongue of the additional sidewall panels of the second course is received within the groove of the sidewall panels of the first course.
However, such configurations and methods are notoriously well known in the art. For example, Daniels teaches a coke oven wall construction (Page 1 left column lines 1-15), the construction comprising sidewall panels (the panels comprised of a plurality of bricks), wherein the sidewall panels comprise a grove 3/4 on the top edge surface thereof and a tongue 5/6 on a bottom edge surface thereof, wherein multiple courses of sidewall panels are stacked in a vertical relationship such that the tongue 5/6 of an upper course is received in the groove 3/4 of a lower course (Figures 1 and 2, Page 2 left column). Daniels teaches that said tongue and groove construction holds the individual bricks in the coke oven wall firmly in place (Page 1 Right column Lines 38-53, Page 1 Left column lines 55-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Otto & Co in view of Daniels by configuring the sidewall panels to comprise a groove on a top edge surface thereof, and a tongue on a bottom edge surface thereof, and by constructing the wall according to a method having a step of positioning additional sidewall panels of a second course in stacked vertical relationship to the sidewall panels of first course (which is subjacent to the second course) such that the tongue of the additional sidewall panels of the second course is received within the groove of the sidewall panels of the first course, in order to obtain a method of constructing a coke oven wall wherein the individual bricks in the coke oven wall firmly in place by the tongue and groove construction of the sidewall panels.
With regard to claim 20: As is implicit in the rejection of claim 13 above, the bridge components of the second course are formed by pouring additional castable material in the bridge spaces of the second course.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772